Konorablo UbauriobR. Bulbok,   Page 8


     *sproial livestock deputy' to patrol the raDoh
     oountry of the entire oounty to guard againat
     livestock theft aA6 apprehend personr,who,
     might be gnLlty of lfroetook thaitr  Tt ir
     admittad that a serious mad sxhtr for euch
     ofriosr, and our only quratlon la whether or
     not he my lqally be bmployrd and ptlb as
     aforoaaid.
           *Art. ,I188A, R6rleod Civil Statutes,
     ha8 AO%  been &VOA OtfOct iA Pa008 CouAty
     w   QfbtitiOllOf 0144tiOA.
          "Eaolored herewith you aill find copy
                            above pubatlon f have ’
     of letter brief OA ,the~
     today submlttod to the Honorable V, P. Roomy,
     County Audltor, Fort StooktoA, Texaer*
          Tbia departmoAt has rutrstororeruled 01)a qUW#tiOA
eireflarto the one presented iA your inquiry.  Kawqver, this
opinion iAvOlVO6 the employment of a sZMcia1 offiosr work-
ing iA four counti   to apprehend cattle thieve6 instead
Of OA4 ODUAty.  This oplolon ie,No. O-I?41and holdar
            "The oaluafsrionerr'oourt has no
     authority to pay out oi Bounty fmds money
     r0r the mplOmeAt       oi the epeoial oltloer
     working in rour'oountles to apprehend
     oattle thieves. Artiole .71588,R.U.3.
     ll'P6xa8 ;lur1eprudenoe,page S62-866, ino.
     Suab offloe does not exirt at law and the
     oomniaeionera~     oourt is without'authority
     to oreate     suoh oifioa~.~
              IA your latter to the Oounty AuQitor of Peeor
County, bearing date July 16 1041, you,reier to Artfole
6869 Vernon(r Annotate& Cirjl atatutea, relative,to the
appointmnt or deputler by tha rherUP.        The number oi
deputies to which the sherift is uztitled in fully &is-
ousrrsdfn our Opinion No, 0-u , a, oopy of vrbiohwo are
enoloslng for your iniormation. This Opinion holda thAti
Artlole 6869, haa been aupersodrd and that the appolnt-
IlleAt OS deputy 5herijia ia in the 8Otltld dlsoretion of the
oomlssfonere’      oourt tmder krtiols 3908, using the follow-
ing languagst
          "ThO dtQY&plrt?neAtis AOt iA gOS3@55iOn
     Of U~ffnitO dOf3i6iOA f%ImatiRg   the WiStiOA
     on hand and therefore must arrive at thr
     oonolueion that Artlole 6009 * * * whioh
     appllee to the sherlft#    under the Bee law;
     he8 been aupereedsd + * * by Artiole 3908
     * * * and by the Offioers' Salary Law of Jhm
Honorable ?iaurloo+    Rullook, Pege b


     Stat. of Tefs8,
          ** ? *it reato within the Ufsoration of
     the Honorable &maisrIo~e~*   Court of Dalveeton
     County, Tezas, a8 to the number of deputies
     whioh the sheriff should employ.”
          The tOllowI~ quotation la fouAd iA the oaee of
Tarrant County VB. Smith, 81 3.W. (2d) S371
          “The oommiasI~oners~oourt .QaA limit the.
     numbmel:
            and salary of deputy sheriffs, but they
     have no power over the namnlngof the Iadividualm
     to be appointed, and are eepeofallp prohibited
     rrom atte;PptIasany auot last mued Inrluence.
     Artiole ,990Sr”
          Article 71bSa, Verzma*a Annotated 01~21    Statute4
provides in part ae r0ll~ffar
          “seotlon 1. In all.ootmtioe in this State
     having ten thousand (lO\OOO) or more cattle,
     sheep, and goate rendered for taxation, the qual-
     ified rotors of such oounty may, as hersin-
     after provided, enplop &dbl+Ional assistance
     to the law enioroement offlcere or such aoucty
     as herelsnfter provided.                                   .

           Ylpon the petition oi ten (103 per cent
     of :the gualIfla4 voter8 ot auoh e,ouAty,pre-
     sent to tho ComIW.onere’     Court IA open
     Regular E;esaIon,requeetfng euch Court to.
     order an election to be held,in mob CoUAty
     to determine whether or not eaid Court, when
     aoting a8 a Board oi EqtializationIn suoh
     Couaty, ahall levy, and oaueo to be
     assenaed and oolleoted on annual tZ3Xnot
     to exoeed one (1) sent per h@ad.ihn.~.all
     cheep and 6;oats,tnd not ,to 4fossQ five
     (5) oar&per head on all oettld, Within
     auoh Countyi said Court shall ordbr such.
     sleotion to be hold within, euoh oounty,
     ~nea~~ordanoe with the ptitioe therefor;

          “3eotIon 2, All monege aeseaeed and
     oolleoted by the Assoseor’and COllbOtOE
     of Taxes for each,County of this-S&atearr
     provided for in’seotion 1 heroof, shall bs
     paid by aald Colleotor unto the OouAtJ
    Ronoreble Maurice R. Balloak, Page 4


         Treasurer of suoh Oounty,  and said Treasurer
         shall deporit said monspn to a fund to br
         known as ‘The DomeratioLlveetook Proteotive
         Fund* and 8noh moneylr @hall never be expend-
         ed ror any other purpose than is herein pro-
         vldsd .
              “Deotion 3. To aid in the’ eniOmwnt       or
        .a11 the Penal Ia$ of this Sate and in
        ferreting out and detecting any vlolatiqu!!
        thereof,.it shall be the duty of the Qom-
        mioaionbrsv 00-t of rush Xountp, adopting the
        proviaione hereof, and they are hereby authorized
        and required to employ for ~u~h~~~emlce, ,fn
        addition to the oiifaesa;now provided fez by
         law, a8 many ,other oompetent aud dlsorest
        peraone as, in ~th@ judgasnt oi eaid Court, ,~is
        deemed neoammry    ,ior aaid ,&urpossa,end shall
         tix ,their.ooxupeensstioniprovided however, no
        tiuoh,person,,or peraone ahal. be paid in
         axoass of Five Dollars 1$5) per day, a?lilsin
        aotual semioej and provided further that
        at no t&e, shall the moneys expsnded in the
         payment of,suoh parson, or peraond, for
         eertrioesiexcesd the amotUit of money aolleoted
        therefor. Suoh Court rhall ds$igmte! the
        du%iee Co be performed by all suoh parsonrrand
         shall require  them to make uonthlp reports
         in writing to said Court aa to thd manner in
        wh$.ohthey have performed auc?hduties.*
               .It ia stated in ,#our letter, In affeot, that Artfole
    7156a mxpra, has not been &ven eifeot in Peooe County by
    petition and eleotion. Tbreiors, said Oounty would ha~e
    no euthoritp,to amp10 any pemon., or persons in addition to
    the oiiioers now grov fdod for by law, for the purpose8 eet
    forth 163 said statute.
L
              In view,of the io&goi,ng atiitutsgand authorities
    you are re~peotfullp advia& that it la the opinion of thir
    departient that the Oom.fe0ionern~ &Wrt of Pee08 County
    has no rCr& authorLt ‘to employ a Watoial llveetook
    deputy”, whose duty I L II be oonflnrd to proteoting
    livestook in Pecos County from theft,   With referenae to
    the nuzcberoi deputies the sherift Bqappoint with the
    oondaht and pemlealon of the aomiastonfm~     oourt its
    discu88sd in our 0 inion.X0. O-12. ‘Seare al60 enOlOSing
    a oopy ot our Oplnf on No. O-341 for your information.
Honorable   Naurfee   RI Rulloe#, 'Pa@ 5


            Trusting   that   the   fore&3143      fully answer8 your
inquirp, we are

                                                Itours   very truly